Title: From Abigail Smith Adams to Harriet Welsh, 24 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
Quincy April 24 1815


you always collect some comfort or consolation for your Friends—your information respecting the packet was particularly so that, which respected the Boys. I have been distrest for them this terrible North East wind and Storm—I never knew a more voilent one at this season—it must have been worse for those comeing in, than those going out; provided they had sea moon—but I will not distrust the kindness of Heaven, that hand which hath so often preserved myself and Family, in our various voyages to distant Lands, is the same protecting power;—not one has yet been missing
I have written to Caroline, she is a dear good child. my letter to vanderkemp cannot be worth sending her. I Should be asshamed to transmit it. vanderkemp is so polite in his replies, and so flattering in his praises, that after having recd his answer, it would be very impolitic to produce the Letter, which  in my estimation has no merit, but Sincerity—beside I owe an appology to madame de Staell for thinking less highly of her than She deserves, her germany has raised her in my estimation to the highest pitch of female excellence in literature. the reviewers have not done her more than justice. I want to read again the Review—She is so candid so just in her observations, discovers such a knowledge of the world traces Nature in her Simple, and in her cultivated State, with the true female Delicacy, and simplicity—and expresses herself in So clear and Elegant a stile that I am much delighted with her work—as the French Say, it must be Superb in the original—I will thank you when convenient to Send me a coppy of these articles you purchased for the  Boys—
I inclose 5 dollars requesting you to get me 8 yds of the calico at 50 Ct. if not 8 of it only four and 3/2 of some other equally handsome 2 Skains Sewing Silk black proper to to make Broad cloth 1 skain Black twist
mr Beal would bring them up if convenient for you to get them for Your Friend


A A—


o when shall I hear from abroad? have any of your friends got mr Everetts sermons upon the future State which you once lent me. I wanted him to have given me those I was so wise as to Send in my Letter & forgot to inclose the pattern So sent for it back the post must take it. if you Should find any thing which you like better for children you will get it I like red or blew the stripes are rather to wide apart mr E Adams may be in tomorrow if So you can Send by him. I dont fancy the Spotted, the Striped is thin—

